Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/31/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the indicator" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the indicator" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the indicator" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the indicator" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the indicator" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
19 recites the limitation "the indicator" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3,6,13,14,15-16,19,24,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na et al (US Patent No.: 11245450) in view of Lee et al (PCT: WO2013055152a1), further in view of Samsung (Title: “Remaining details of Type I and Type II CSI documents”).
	Claim 1, Na et al discloses
Preamble: A method of reporting (Fig. 1,7 shows the reporting between the base station and mobile station. Fig. 8 shows the base station.), by a user equipment (UE) (Fig. 8, label First CSI feedback, Second CSI feedback is received by the base station. Col. 4, lines 1-5 discloses “The mobile station performs measurements on the CSI-RSs that have been subjected to beamforming and transmits a CSI report of class B, to the 
receiving, from a base station (BS), configuration information related with the CSI (Fig. 8, label First CSI-RS related to the first antenna port and Second CSI-RS related to the second antenna port, Col. 3, l48-50, l55-60 discloses the transmission of CSI related information to the mobile station.); 
measuring the CSI based on the configuration information (Col. 3, l50-55. Col. 4, l1-5 discloses the mobile station measures the CSI based on the information received from the base station.); and 
reporting, to the BS, the CSI (Col. 3, l50-55. Col. 4, l1-5 discloses transmission or reporting of the CSI measurement results from the mobile station to the base station. Fig. 5,9, shows the reception of the CSI feedback from the mobile station.), 
wherein the CSI is classified as Type I CSI or Type II CSI (Col. 8, lines 10-28 discloses CSI reporting of Class A or Type I and CSI report of Class B.), 
wherein each of the Type I CSI and the Type II CSI comprises a first part and a second part (Col. 8, l10-30 discloses CSI report of Class A includes multiple types of information, wherein such information indicates parts of the CSI feedback for class A (type II CSI) and CSI report of Class B includes multiple types of information, wherein such information indicates parts of the CSI feedback for class B (type I CSI).), 

wherein the second part of the Type I CSI includes a precoding matrix indicator (PMI) (Col. 8, lines 20-30 discloses CSI of class B includes PMI. The portion of the CSI that includes PMI is considered the second part.), 
wherein the first part of the Type II CSI includes the rank indicator (RI), a CQI  (Col. 8, lines 10-18 discloses “CSI report of class A) may serve as first CSI feedback. To be more specific, the CSI report of class A includes information such as PMI, RI, and CQI and so on …” The first part of the CSI class A as RI and CQI.), and
wherein the second part of the Type II CSI includes a precoding matrix indicator (PMI) (Col. 8, lines 10-18 discloses “CSI report of class A) may serve as first CSI feedback. To be more specific, the CSI report of class A includes information such as PMI, RI, and CQI and so on …” The second part of the CSI class A as PMI of the CSI feedback.).  
Na et al discloses CSI feedback of class A and class B includes respective information for reporting (Fig. 1,4 shows the reporting between the base station and mobile station. Fig. 7-8 describes the reception and transmission of the base station. Col. 8, lines 10-30), but fails to disclose CSI includes a CQI for a first codeword in the first part, and a second CQI for a second codeword in the second part.
Lee et al discloses feedback information reported by the UE (page 21 describes the CSI feedback information. Page 20, Section Embodiment 3, discloses “a UE feeds back to a BS both channel information …”.), wherein “when RI is 2 or higher, CQIs for 
Na et al discloses CSI feedback of class A or CSI type II (Col. 8, lines 10-30), but fails to disclose the CSI feedback of class A includes an indicator indicating a number of amplitude coefficients other than 0.
Samsung discloses CSI feedback of type II includes an indicator indicating a number of amplitude coefficients other than 0. (Section 3 Type II codebook, paragraph after slide 22 discloses the number of reported non-zero WB amplitudes.) It would be obvious to one skilled in the art before the effective filing date of the application to modify Na et al by include the CSI feedback information as disclosed by Samsung so to lower feedback overhead.
Claim 2, Samsung discloses wherein a payload size of the second part is determined by the first part (Section 3 Type II codebook, paragraph after slide 22 discloses the payload of PMI or payload size varies depending on the number of layers (RI) and the number of reported non-zero WB amplitudes.).  
Claim 3, Samsung discloses wherein a bitwidth of the PMI is determined based on the RI and the indicator indicating the number of amplitude coefficients other than 0 
Claim 6, Samsung discloses wherein the indicator is independently indicated for each layer (Section 3 Type II codebook, Slide 22, label WB amp for each layer.).
Claim 13, Na et al discloses
Preamble: A user equipment (UE) (Fig. 8, label First CSI feedback, Second CSI feedback is received by the base station. Col. 4, lines 1-5 discloses “The mobile station performs measurements on the CSI-RSs that have been subjected to beamforming and transmits a CSI report of class B, to the base station, based on the measurement results.” Col. 3, lines 50-55 discloses “The mobile station performs measurements on un-precoded CSI-RSs and transmits a CSI report of class A to the base station based on the measurement results.”) for reporting (Fig. 1,7 shows the reporting between the base station and mobile station. Fig. 8 shows the base station.) channel state information (CSI) in a wireless communication system (Fig. 1,7 describes the correspondence between the base station and mobile station or wireless communication system. Fig. 1,7, label S104,s102, s702,s704 describes the channel state information received from the mobile station at the base station.), the UE comprising: 
one or more transceivers transmitting and receiving a radio signal (Fig. 9 shows the mobile station (Col. 3, l3-4) with transceivers (label 920,910,930).); and 
one or more processors controlling the one or more transceivers (Col. 15, l12-36 discloses one or more processors. Label 910,930 are receive the information from the base station and process the information to generate CSI feedback for transmission to 
receive, from a base station (BS), configuration information related with the CSI (Fig. 8, label First CSI-RS related to the first antenna port and Second CSI-RS related to the second antenna port.Col. 3, l48-50, l55-60 discloses the transmission of CSI related information to the mobile station.); 
measure the CSI based on the configuration information (Col. 3, l50-55. Col. 4, l1-5 discloses the mobile station measures the CSI based on the information received from the base station.); and 
report, to the BS, the CSI (Col. 3, l50-55. Col. 4, l1-5 discloses transmission or reporting of the CSI measurement results from the mobile station to the base station. Fig. 5,9, shows the reception of the CSI feedback from the mobile station.), 
wherein the CSI is classified as Type I CSI or Type II CSI (Col. 8, lines 10-28 discloses CSI reporting of Class A or Type I and CSI report of Class B.), 
wherein each of the Type I CSI and the Type II CSI comprises a first part and a second part (Col. 8, l10-30 discloses CSI report of Class A includes multiple types of information, wherein such information indicates parts of the CSI feedback for class A (type II CSI) and CSI report of Class B includes multiple types of information, wherein such information indicates parts of the CSI feedback for class B (type I CSI).), 
wherein the first part of the Type I CSI includes a rank indicator (RI), a CSI-RS resource indicator (CRI), and a first channel quality indicator (CQI) (Col. 8, lines 20-30 discloses CSI of class B includes CRI, RI, CQI. The portion of the CSI that includes such information indicates the first part.), 

wherein the first part of the Type II CSI includes the rank indicator (RI), a CQI  (Col. 8, lines 10-18 discloses “CSI report of class A) may serve as first CSI feedback. To be more specific, the CSI report of class A includes information such as PMI, RI, and CQI and so on …” The first part of the CSI class A as RI and CQI.), and
wherein the second part of the Type II CSI includes a precoding matrix indicator (PMI) (Col. 8, lines 10-18 discloses “CSI report of class A) may serve as first CSI feedback. To be more specific, the CSI report of class A includes information such as PMI, RI, and CQI and so on …” The second part of the CSI class A as PMI of the CSI feedback.).  
Na et al discloses the mobile station transmitting CSI feedback of class A and class B includes respective information for reporting to the base station (Fig. 1,4 shows the reporting between the base station and mobile station. Fig. 7-8 describes the reception and transmission of the base station. Col. 8, lines 10-30) and receiving channel state information from the base station used to determine the CSI feedback (Col. 3, l48-53), but fails to disclose CSI includes a CQI for a first codeword in the first part, and a second CQI for a second codeword in the second part.
Lee et al discloses feedback information reported by the UE (page 21 describes the CSI feedback information. Page 20, Section Embodiment 3, discloses “a UE feeds back to a BS both channel information …”.), wherein “when RI is 2 or higher, CQIs for two codewords should be fed back. In the conventional LTE-Advanced technology, a CQI for the second codeword is fed back as the difference between the CQI for the first 
It would be obvious to one skilled in the art before the effective filing date of the application to modify Na et al’s CSI feedback with first and second part with the CSI information as disclosed by Lee et al so to improve the performance of the base station’s communication with the mobile station. 
Na et al discloses CSI feedback of class A or CSI type II (Col. 8, lines 10-30), but fails to disclose the CSI feedback of class A includes an indicator indicating a number of amplitude coefficients other than 0.
Samsung discloses CSI feedback of type II includes an indicator indicating a number of amplitude coefficients other than 0. (Section 3 Type II codebook, paragraph after slide 22 discloses the number of reported non-zero WB amplitudes.) It would be obvious to one skilled in the art before the effective filing date of the application to modify Na et al by include the CSI feedback information as disclosed by Samsung so to lower feedback overhead.
Claim 14, Na et al discloses 
Preamble: A method of receiving, by a base station (BS) (Fig. 8), channel state information (CSI) in a wireless communication system (Fig. 8 shows the base station receiving CSI feedback), the method comprising: 
transmitting, to a user equipment (UE), configuration information related with the CSI (Fig. 9, label 920); and 
receiving, from the UE, the CSI (Fig. 8, label 820,830), 

wherein each of the Type I CSI and the Type II CSI comprises a first part and a second part (Col. 8, l10-30 discloses CSI report of Class A includes multiple types of information, wherein such information indicates parts of the CSI feedback for class A (type II CSI) and CSI report of Class B includes multiple types of information, wherein such information indicates parts of the CSI feedback for class B (type I CSI).), 
wherein the first part of the Type I CSI includes a rank indicator (RI), a CSI-RS resource indicator (CRI), and a first channel quality indicator (CQI) (Col. 8, lines 20-30 discloses CSI of class B includes CRI, RI, CQI. The portion of the CSI that includes such information indicates the first part.), 
wherein the second part of the Type I CSI includes a precoding matrix indicator (PMI) (Col. 8, lines 20-30 discloses CSI of class B includes PMI. The portion of the CSI that includes PMI is considered the second part.), 
wherein the first part of the Type II CSI includes the rank indicator (RI), a CQI, (Col. 8, lines 10-18 discloses “CSI report of class A) may serve as first CSI feedback. To be more specific, the CSI report of class A includes information such as PMI, RI, and CQI and so on …” The first part of the CSI class A as RI and CQI.), and 
wherein the second part of the Type II CSI includes a precoding matrix indicator (PMI) (Col. 8, lines 10-18 discloses “CSI report of class A) may serve as first CSI feedback. To be more specific, the CSI report of class A includes information such as PMI, RI, and CQI and so on …” The second part of the CSI class A as PMI of the CSI feedback.).  

Lee et al discloses feedback information reported by the UE (page 21 describes the CSI feedback information. Page 20, Section Embodiment 3, discloses “a UE feeds back to a BS both channel information …”.), wherein “when RI is 2 or higher, CQIs for two codewords should be fed back. In the conventional LTE-Advanced technology, a CQI for the second codeword is fed back as the difference between the CQI for the first CQI.” (page 21) The CSI feedback also includes RI, PMI and two difference CQIs. (page 21) The CSI feedback with CQI for the first codeword of the two codewords is considered the first part of the CSI feedback and the CSI feedback with CQI with the second codeword and PMI indicates the second part. 
It would be obvious to one skilled in the art before the effective filing date of the application to modify Na et al’s CSI feedback with first and second part with the CSI information as disclosed by Lee et al so to improve the performance of the base station’s communication with the mobile station. 
Na et al discloses CSI feedback of class A or CSI type II (Col. 8, lines 10-30), but fails to disclose the CSI feedback of class A includes an indicator indicating a number of amplitude coefficients other than 0.

Claim 15, Samsung discloses wherein a payload size of the second part is determined by the first part (Section 3 Type II codebook, paragraph after slide 22 discloses the payload of PMI or payload size varies depending on the number of layers (RI) and the number of reported non-zero WB amplitudes.).  
Claim 16, Samsung discloses wherein a bitwidth of the PMI is determined based on the RI and the indicator indicating the number of amplitude coefficients other than 0 (Section 3 Type II codebook, paragraph after 22 discloses the payload of PMI varies depending on the number of layers (RI) and the number of reported non-zero WB amplitudes.).  
Claim 19, Samsung discloses wherein the indicator is independently indicated for each layer (Section 3 Type II codebook, Slide 22, label WB amp for each layer.).
Claim 26, Na et al discloses
Preamble: A base station (BS) for receiving channel state information (CSI) in a wireless communication system (Fig. 8 shows the base station receiving CSI feedback.), the BS comprising: 
one or more transceivers transmitting and receiving a radio signal (Fig. 8, label 810,820,830, Col. 15, l10-40); and 

transmit, to a user equipment (UE), configuration information related with the CSI (Fig. 9, label 920); 
receive, from the UE, the CSI (Fig. 8, label 820,830), 
wherein the CSI is classified as Type I CSI or Type II CSI (Col. 8, lines 10-28 discloses CSI reporting of Class A or Type I and CSI report of Class B.), 
wherein each of the Type I CSI and the Type II CSI comprises a first part and a second part (Col. 8, l10-30 discloses CSI report of Class A includes multiple types of information, wherein such information indicates parts of the CSI feedback for class A (type II CSI) and CSI report of Class B includes multiple types of information, wherein such information indicates parts of the CSI feedback for class B (type I CSI).), 
wherein the first part of the Type I CSI includes a rank indicator (RI), a CSI-RS resource indicator (CRI), and a first channel quality indicator (CQI) (Col. 8, lines 20-30 discloses CSI of class B includes CRI, RI, CQI. The portion of the CSI that includes such information indicates the first part.), 
wherein the second part of the Type I CSI includes a precoding matrix indicator (PMI) (Col. 8, lines 20-30 discloses CSI of class B includes PMI. The portion of the CSI that includes PMI is considered the second part.), 
wherein the first part of the Type II CSI includes the rank indicator (RI), a CQI (Col. 8, lines 10-18 discloses “CSI report of class A) may serve as first CSI feedback. To be more specific, the CSI report of class A includes information such as PMI, RI, and CQI and so on …” The first part of the CSI class A as RI and CQI.), and 

Na et al discloses the mobile station transmitting CSI feedback of class A and class B includes respective information for reporting to the base station (Fig. 1,4 shows the reporting between the base station and mobile station. Fig. 7-8 describes the reception and transmission of the base station. Col. 8, lines 10-30) and receiving channel state information from the base station used to determine the CSI feedback (Col. 3, l48-53), but fails to disclose CSI includes a CQI for a first codeword in the first part, and a second CQI for a second codeword in the second part.
Lee et al discloses feedback information reported by the UE (page 21 describes the CSI feedback information. Page 20, Section Embodiment 3, discloses “a UE feeds back to a BS both channel information …”.), wherein “when RI is 2 or higher, CQIs for two codewords should be fed back. In the conventional LTE-Advanced technology, a CQI for the second codeword is fed back as the difference between the CQI for the first CQI.” (page 21) The CSI feedback also includes RI, PMI and two difference CQIs. (page 21) The CSI feedback with CQI for the first codeword of the two codewords is considered the first part of the CSI feedback and the CSI feedback with CQI with the second codeword and PMI indicates the second part. 
It would be obvious to one skilled in the art before the effective filing date of the application to modify Na et al’s CSI feedback with first and second part with the CSI 
Na et al discloses CSI feedback of class A or CSI type II (Col. 8, lines 10-30), but fails to disclose the CSI feedback of class A includes an indicator indicating a number of amplitude coefficients other than 0.
Samsung discloses CSI feedback of type II includes an indicator indicating a number of amplitude coefficients other than 0. (Section 3 Type II codebook, paragraph after slide 22 discloses the number of reported non-zero WB amplitudes.) It would be obvious to one skilled in the art before the effective filing date of the application to modify Na et al by include the CSI feedback information as disclosed by Samsung so to lower feedback overhead.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na et al (US Patent No.: 11245450) in view of Lee et al (PCT: WO2013055152a1), further in view of Samsung (Title: “Remaining details of Type I and Type II CSI documents”), further in view of Wang et al (EP Patent No.: EP 2744286) and further in view of Wang et al (‘116) (US Publication No.: 20070280116).
Claim 4, Na et al discloses transmission of CSI feedback using RRC (Col. 3, l24-26), but fails to disclose wherein the CSI is transmitted on a physical uplink shared channel (PUSCH).
Wang et al discloses transmission of CSI feedback on a physical uplink shared channel (PUSCH) (Paragraph 63). It would be obvious to one skilled in the art before the effective filing data of the application to simply substitute one well known method of transmission of CSI feedback via RRC (a type of transmission channel) with another 
Na et al fails to disclose wherein transmission power of the CSI increases as the number of bits of the first part increases.  
Wang et al (‘116) discloses such limitation. (Paragraph 51 discloses “given a transmit power value P, an increase in P may require an increase in the allocated number of bits for the feedback from each user 20 to the base station 10….”.) It would be obvious to one skilled in the art before the effective filing date of the application to modify Na et al by accommodating for an increase in number of bits of the CSI feedback with increase in transmission power as disclosed by Wang et al (‘116) so to avoid degradation in the feedback.

Claim 5,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na et al (US Patent No.: 11245450) in view of Lee et al (PCT: WO2013055152a1), further in view of Samsung (Title: “Remaining details of Type I and Type II CSI documents”), further in view of Wang et al (EP Patent No.: EP 2744286). 
Claim 5, Na et al discloses the CSI feedback includes RI,CQI,CRI in the first part (Col. 8, lines 10-30), wherein since there are different types of information, each information is considered a separate field (RI is one field, CQI is another field, and CRI is another field (Col. 8, lines 10-30)), but fails to disclose wherein CSI feedback’s information are each encoded through a same coding rate with separate field in the first part.  

Claim 11, Wang et al discloses feedback of CSI from the UE to base station (eNB) (Fig. 1), wherein CSI feedback comprises a first part and a second part (Paragraph 64-64 discloses “The first part includes …., and the second part includes ….”.) and the first part and the second parts are each separately encoded (paragraph 66 discloses “separately encode the two parts of the CSI bit sequence by using (32,0) RM codes to obtain 32 bits each and remove 8 bits from the end of the 32 bits to obtain 24 encoding bits.”). It would be obvious to one skilled in the art before the effective filing date of the application to modify Na et al by incorporating separate encoding of the first and second parts of the CSI feedback as disclosed by Wang et al so to encode the CSI needed to improve system throughput, remove noise and improve communication between the base station and mobile station.

Allowable Subject Matter
Claims 7-10,12,20-23,25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA WONG/Primary Examiner, Art Unit 2655